UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1288


ANTHONY ALONZO PRYOR,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security Administration,

                     Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:17-cv-02827-DCN)


Submitted: July 31, 2020                                          Decided: August 26, 2020


Before KING and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN & MAYES, P.A., Aiken, South
Carolina, for Appellant. Sherri A. Lydon, United States Attorney, Marshall Prince,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina; Eric P. Kressman, Regional Chief Counsel, Charles Kawas,
Supervisory Attorney, Elizabeth S. Mattioni, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Alonzo Pryor appeals the district court’s order accepting the

recommendation of the magistrate judge and upholding the Administrative Law Judge’s

(ALJ) denial of Pryor’s applications for disability insurance benefits and supplemental

security income. “In social security proceedings, a court of appeals applies the same

standard of review as does the district court. That is, a reviewing court must uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873

F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial

evidence is that which a reasonable mind might accept as adequate to support a conclusion.

It consists of more than a mere scintilla of evidence but may be less than a preponderance.”

Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks

omitted).   “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that

of the ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the ALJ.” Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks

omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Pryor’s claims for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the district court’s

judgment upholding the denial of benefits.       Pryor v. Saul, No. 4:17-cv-02827-DCN

                                             2
(D.S.C. Jan. 15, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3